FOR PUBLICATION                              FILED
                     UNITED STATES COURT OF APPEALS                           NOV 30 2005

                                                                        CATHY A. CATTERSON, CLERK
                            FOR THE NINTH CIRCUIT                           U.S. COURT OF APPEALS




MICHAEL WAYNE RIGGS,                              No. 02-55185

          Petitioner - Appellant,                 D.C. No. CV-00-04266-CBM(E)

  V.
                                                  ORDER
J. W. FAIRMAN, JR., Warden,

          Respondent - Appellee.


Before: SCHROEDER, Chief Judge.

       Upon the vote of a majority of nonrecused regular active judges of this

court, it is ordered that this case be reheard by the en banc court pursuant to

Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent

by or to this court or any district court of the Ninth Circuit, except to the extent

adopted by the en banc court.